USCA11 Case: 20-13210    Date Filed: 12/10/2021   Page: 1 of 16




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                  ____________________

                        No. 20-13210
                  ____________________

JENNIFER SMITH,
                                            Plaintiff-Appellant,
versus
PELHAM, CITY OF,


                                          Defendant-Appellee,


LARRY PALMER, et al.,


                                                   Defendants.


                  ____________________
USCA11 Case: 20-13210             Date Filed: 12/10/2021          Page: 2 of 16




2                           Opinion of the Court                        20-13210

             Appeal from the United States District Court
                for the Northern District of Alabama
                D.C. Docket No. 2:17-cv-01320-ACA
                      ____________________


Before ROSENBAUM, TJOFLAT, Circuit Judges, and MOODY, * District
Judge.

JAMES S. MOODY, JR., District Judge:

       Jennifer Smith, a former employee for the City of Pelham,
was fired after a forensic examination of her workplace computer
revealed nude and pornographic photographs and that she had
used her workplace computer to conduct work for her secondary
job. Smith alleged, in relevant part, that the search of her computer
violated the Fourth Amendment and Alabama privacy law. She
also claimed that the search of her computer was unlawful retalia-
tion because Chief of Police Larry Palmer ordered the search soon
after he was informed of Smith’s internal discrimination complaint
against him. On summary judgment, the district court ruled in De-
fendants’ favor on all of Smith’s claims. Smith now appeals the rul-
ing as to the privacy claims (under the Fourth Amendment and Al-
abama law) and the retaliation claim. After oral argument and


* The Honorable James S.      Moody, Jr., United States District Judge for the Mid-
dle District of Florida, sitting by designation.
USCA11 Case: 20-13210             Date Filed: 12/10/2021       Page: 3 of 16




20-13210                     Opinion of the Court                            3

careful review of the record, we affirm the district court on the pri-
vacy claims and reverse on the retaliation claim. The City of Pel-
ham is a governmental municipal corporation in Shelby County,
Alabama. The city hired Smith in 2007, to act as the Administrative
Assistant to the Chief of Police. Palmer became the Chief of Police
in March 2015.

                        I.       BACKGROUND 1

       The city allows employees to work secondary jobs with a
supervisor’s approval so long as that secondary job does not inter-
fere with their employment with the city. On May 27, 2015, Smith
requested permission from Palmer to work part-time for Oak
Mountain Amphitheater for Live Nation. Palmer approved
Smith’s request that same day without comment. Janis Parks, the
city’s Human Resource Director, testified that employees could
use their vacation time to work another job. Although earned time
off could be used to work a secondary job, a city employee could
not work for that second job during her city work hours.

       In June 2015, Palmer became concerned that Smith was ex-
cessively using sick time and time off, particularly on Fridays and
Mondays. The city does not have any rules against taking leave on
Fridays or Mondays. Yet, in July 2015, Palmer ordered Holly

1 Because Smith, the non-moving party, appeals the district court’s summary
judgment for the city, we discuss the facts in the light most favorable to her.
See Cowen v. Ga. Sec’y of State, 960 F.3d 1339, 1342 (11th Cir. 2020).
USCA11 Case: 20-13210      Date Filed: 12/10/2021   Page: 4 of 16




4                     Opinion of the Court              20-13210

Coffman, an administrative employee, to audit Smith’s daily time
and attendance records. Coffman completed her audit near the end
of August 2015. The audit revealed that Smith had used earned
leave from the city to work for Oak Mountain Amphitheater on
several occasions.

        Around this same time but before Coffman completed her
audit, Smith asked Palmer for permission to use compensatory
time on September 17, and October 21, 2015. Palmer initially
granted Smith’s request, but when he learned that Smith was tak-
ing off September 17 to work an Oak Mountain Amphitheater con-
cert, he retracted the approval. He told Smith that she could not
use earned time to work a secondary job. Palmer never told Smith
that he had any concerns about her work performance or work
product.

       A number of things occurred in September 2015. On Sep-
tember 2, 2015, Smith submitted to Parks a detailed memorandum
titled “formal written complaint” in which she complained that
Palmer engaged in sex discrimination in the workplace by allowing
men but denying her the right to use her earned compensation
time. The complaint included time sheets for four male officers
who allegedly were allowed to use earned leave to work secondary
jobs. Smith also complained that Palmer had told her and several
other female employees that they looked good in new uniforms
that he had ordered for them. The complaint expressed Smith’s
USCA11 Case: 20-13210       Date Filed: 12/10/2021    Page: 5 of 16




20-13210               Opinion of the Court                       5

fear that she would be terminated for some reason as retaliation
based on the filing of her complaint.

        That same day, Parks sent Palmer a letter that informed him
of the formal written complaint. Parks’ letter stated, in relevant
part, that Smith did not have to provide Palmer with a reason for
using her compensatory time. Parks suggested, as a good faith ef-
fort to resolve the matter, that Palmer consider approving Smith’s
request for time off on September 17. The letter noted that Smith’s
right to file a complaint was protected under the city’s No Harass-
ment/No Discrimination/No Retaliation policy and that Palmer
should not take any action against Smith in response to her com-
plaint.

       At some point between September 7 and 11, 2015, Palmer
asked Detective Patrick McGill to conduct a forensic analysis of
Smith’s work computer, starting from May 2015. The city has a
Computer/Email & Internet Use Policy (the “Computer Use Pol-
icy”) governing employees’ use of their work computers. The
Computer Use Policy provides that “[e]ach employee shall be re-
sponsible for using the City’s computer systems for job-related pur-
poses only” and permits disciplinary action up to and including ter-
mination for “misuse” of the computers and network. “Misuse” is
defined to include “accessing, viewing, downloading, or any other
method for retrieving non-city related information including, but
not limited to, entertainment sites or pornographic sites.” The
USCA11 Case: 20-13210       Date Filed: 12/10/2021   Page: 6 of 16




6                     Opinion of the Court                20-13210

policy also prohibits the “[d]ownloading of files without the ex-
press consent of the department head.”

      A Police Department Internal Memorandum sent to all em-
ployees prohibits the storage of “personal photos, music, docu-
ments or videos on City servers.” The servers are for “police use
only” and are not available for an employee’s “storage of personal
documents of any kind.”

       Palmer instructed Detective McGill to search for “anything
related to [Smith’s] job as far as secondary work or anything that
was inappropriate during her work hours.” Smith was not aware
of Detective McGill’s forensic analysis of her computer. Parks was
not informed either. Detective McGill was a city employee and
assigned to the U.S. Department of Homeland Security United
States Secret Service Alabama Electronic Crimes Task Force.
McGill had never been asked to perform a digital forensic exami-
nation of any other computer at the city.

        Around this same time and while Parks was still investigat-
ing Smith’s complaint, Palmer altered the rules concerning Smith’s
lunch hour. In response, on September 10, 2015, Smith sent an in-
teroffice memorandum to Parks noting that Palmer had altered her
longstanding lunch schedule which prevented Smith from picking
her daughter up from school on the days when her mother was
unavailable. Smith repeated to Parks that she felt Palmer was re-
taliating against her for her discrimination complaint.
USCA11 Case: 20-13210       Date Filed: 12/10/2021    Page: 7 of 16




20-13210               Opinion of the Court                       7

       At midnight on Saturday, September 12, 2015, Detective
McGill went to Smith’s office and imaged Smith’s work computer.
As part of his review, Detective McGill found iPhone backups on
Smith’s computer. He then exported the iTunes backups and used
a special forensic tool to look at the contents of Smith’s iPhone
backups. While reviewing Smith’s photographs, McGill discov-
ered nude images of Smith and others. McGill also discovered in-
ternet history showing that Smith had, during work hours, visited
websites related to her secondary job with Oak Mountain Amphi-
theater. On or about September 23, 2015, McGill prepared his re-
port and met with Palmer to discuss the results of his examination.

       With respect to the iPhone backups, McGill testified that the
only way the computer could have backed up Smith’s cell phone
was if she had plugged her phone into her computer. Smith admit-
ted that she had connected her cell phone to her computer for work
purposes, but she had not known that the computer would make
backup copies of her phone. The backup copies were accessible to
anyone on the City network with administrator privileges.

       On September 24, 2015, Palmer asked Parks to join him for
a meeting with Smith. Parks did not know that Palmer intended
to place Smith on administrative leave with pay. At the time, Parks
had no knowledge of any performance issues, work product issues,
or any other problems related to Smith. During the meeting,
Palmer informed Smith and Parks that he was conducting an inter-
nal investigation and Smith would be on administrative leave.
USCA11 Case: 20-13210       Date Filed: 12/10/2021    Page: 8 of 16




8                      Opinion of the Court                20-13210

Palmer did not tell Smith or Parks any information about the in-
vestigation. He did not inform them that Detective McGill had al-
ready delivered the results of his inspection of Smith’s computer to
Palmer.

       On October 1, 2015, Palmer held another meeting with
Smith and Parks and informed Smith that the police department
had located nude photographs of her on her work computer and
that was “conduct unbecoming.” He offered Smith the choice of
resigning or being terminated. The city has a progressive discipline
policy for addressing performance issues and Palmer admitted that
he had “no idea” why he did not follow any of the initial steps of
that process. Smith chose not to resign and Palmer terminated her
employment. Smith appealed Palmer’s termination. The city’s
Personnel Board upheld the termination after a hearing.

                II.    STANDARD OF REVIEW

        We review de novo the district court’s grant of summary
judgment. Chapman v. AI Transp., 229 F.3d 1012, 1023 (11th Cir.
2000) (en banc). Summary judgment is appropriate when the evi-
dence, viewed in favor of the non-moving party, “shows that there
is no genuine dispute as to any material fact and the movant is en-
titled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
USCA11 Case: 20-13210         Date Filed: 12/10/2021   Page: 9 of 16




20-13210               Opinion of the Court                        9

                       III.    DISCUSSION

A.    Smith did not have a reasonable expectation of privacy in
      her workplace computer files.

       The Fourth Amendment guarantees that people shall “be se-
cure in their persons, houses, papers, and effects, against unreason-
able searches and seizures.” U.S. Const. amend. IV. “The Fourth
Amendment’s prohibition against unreasonable searches and sei-
zures ‘protects an individual in those places where [he] can demon-
strate a reasonable expectation of privacy against government in-
trusion.’” United States v. King, 509 F.3d 1338, 1341 (11th Cir.
2007) (quoting United States v. Cooper, 203 F.3d 1279, 1283-84
(11th Cir. 2000)). The Amendment applies “without regard to
whether the government actor is investigating crime or perform-
ing another function,” including acting as an employer. City of On-
tario v. Quon, 560 U.S. 746, 756 (2010).

        An individual has a reasonable expectation of privacy only if
she can establish both a subjective expectation of privacy in the ob-
ject of the search and “that society is prepared to recognize as rea-
sonable” the expectation of privacy. King, 509 F.3d at 1341 (quota-
tion marks omitted). If an individual lacks a reasonable expectation
of privacy, she cannot challenge the search. Id.

       In King, we held that a person lacked an objectively reason-
able expectation of privacy in computer files that he inadvertently
shared over a computer network. 509 F.3d at 1342. The district
USCA11 Case: 20-13210      Date Filed: 12/10/2021     Page: 10 of 16




10                     Opinion of the Court                20-13210

court, relying on King, determined that Smith had no objectively
reasonable expectation of privacy because she backed up her iPh-
one on the city’s network. We conclude that the district court cor-
rectly applied King to the facts of this case. The defendant in King
did not have a reasonable expectation of privacy in the contents of
his laptop, which contained child pornography, because he con-
nected the laptop to his military base’s computer network. Id. at
1341-42. Similarly, Smith’s iPhone backups were accessible on the
city’s network when she plugged her iPhone into her workplace
computer.

       “Given the great variety of work environments in the public
sector, the question whether an employee has a reasonable expec-
tation of privacy must be addressed on a case-by-case ba-
sis.” O’Connor v. Ortega, 480 U.S. 709, 718 (1987) (plurality opin-
ion). “Within the workplace context, [the U.S. Supreme] Court has
recognized that employees may have a reasonable expecta-
tion of privacy against intrusions by police.” Id. at 716. However,
“[p]ublic employees’ expectations of privacy ... may be reduced by
virtue of actual office practices and procedures, or by legitimate
regulation.” Id. at 717.

       Notably, Smith could not have had a subjective expectation
of privacy because the city’s Computer Use Policy provided that
the city had a right to monitor all users of city computing systems.
In other words, her expectation was reduced because the Com-
puter Use Policy made it clear that the information contained on
USCA11 Case: 20-13210       Date Filed: 12/10/2021    Page: 11 of 16




20-13210               Opinion of the Court                       11

her computer could be monitored. Smith argues, however, that
the privacy violation occurred, not when her computer was exam-
ined, but when Defendants intruded upon the contents of her per-
sonal cell phone. She argues that the city would not be permitted
to conduct a warrantless search of her cell phone merely because it
was located in her work office, so it could not search the electronic
copy of her cell phone merely because it was saved on her work
computer.

       Smith’s argument is unavailing because we are not faced
with those facts. The search was of her computer, not her cell
phone. Unbeknownst to Smith, when she backed up her iPhone,
her cell phone data was also stored on her computer. Smith’s mis-
understanding or inadvertence does not control the outcome.

        To understand our reasoning, it bears repeating that the
city’s Computer Use Policy provided that the city could access any
data residing on the city’s computer systems. Smith was aware of
that policy. It is of no import that she did not know that connecting
her phone to her computer would cause the computer to back up
the contents of the phone for the same reasons that it was immate-
rial in King that he did not know that his computer could be ac-
cessed via the network. Once the computer backed up Smith’s cell
phone, the previously private data became accessible to her em-
ployer. It was saved on a city computer that was connected to a
city network and Detective McGill testified that anyone with ad-
ministrative access to the network could access the cell phone
USCA11 Case: 20-13210       Date Filed: 12/10/2021     Page: 12 of 16




12                     Opinion of the Court                 20-13210

backups. We therefore affirm the district court on Smith’s privacy
claims because Smith lacked a reasonable expectation of privacy in
the information contained on her work computer, including the
backup of her personal cell phone.

B.    The district court erred when it concluded that the forensic
      search of Smith’s computer could not constitute an adverse
      employment action.

       Title VII prohibits an employer from retaliating against an
employee for opposing an unlawful employment practice. 42
U.S.C. § 2000e-3(a). We have consistently held that Title VII retal-
iation claims are analyzed under the McDonnell Douglas frame-
work. Gogel v. Kia Motors Mfg. of Ga., Inc., 967 F.3d 1121, 1142
(11th Cir. 2020) (en banc). To establish a prima facie case of retali-
ation, a plaintiff must establish that (1) she engaged in statutorily
protected activity; (2) she suffered a materially adverse employ-
ment action; and (3) there was some causal connection between
the two events. Id. at 1134–35.

        “Once the prima facie case is established, it creates a ‘pre-
sumption that the adverse action was the product of an intent to
retaliate.’” Id. at 1135 (quoting Bryant v. Jones, 575 F.3d 1281, 1308
(11th Cir. 2009)). “The burden of production then shifts to the em-
ployer to rebut the presumption by articulating a legitimate, non-
discriminatory reason for the employment action.” Gogel, 967
F.3d at 1135. If the employer meets this burden and articulates a
reason that is non-discriminatory, “the presumption is rebutted.”
USCA11 Case: 20-13210       Date Filed: 12/10/2021     Page: 13 of 16




20-13210               Opinion of the Court                        13

Id. Then, the plaintiff must demonstrate that the employer’s rea-
son was “merely a pretext to mask [retaliatory] actions.” Id. (cita-
tion omitted).

        The district court erred when it concluded that the forensic
search of Smith’s computer could not constitute a materially ad-
verse employment action. The proper standard in a retaliation case
is the one set out by the Supreme Court in Burlington Northern &
Santa Fe Railway Co. v. White, 548 U.S. 53, 57 (2006), and con-
firmed by this circuit in Crawford v. Carroll, 529 F.3d 961, 974 (11th
Cir. 2008)—the retaliation is material if it “well might have dis-
suade[d] a reasonable worker from making or supporting a charge
of discrimination.” Under this standard, a jury must decide Smith’s
retaliation claim.

       There were clearly tangible consequences of the computer
search. Indeed, the search led to Smith’s firing. And these conse-
quences certainly would have dissuaded a reasonable worker from
making a discrimination complaint. Yet, the district court con-
cluded without any analysis that the forensic examination of
Smith’s computer did not constitute a materially adverse action be-
cause “[a] reasonable worker could not be dissuaded from making
a charge of discrimination due to an investigation of which she had
no knowledge.” We disagree.

     To hold that an action cannot be adverse if the employee is
unaware of that action is without legal support. And that logic does
not make sense when applied in other scenarios. For example,
USCA11 Case: 20-13210       Date Filed: 12/10/2021    Page: 14 of 16




14                     Opinion of the Court                20-13210

what if an accused supervisor, who is aware of an internal com-
plaint of discrimination against him, blackballed the complaining
employee so that she was then excluded from certain workplace
privileges, like a promotion, a bonus, a favorable transfer, etc.? Is
it fair to then say that no retaliation occurred because the employee
was unaware that the supervisor was tarnishing her reputation on
the sly?

       Notably, the standard established by Burlington is an objec-
tive one and depends on “a constellation of surrounding circum-
stances.” 548 U.S. at 69. Burlington does not hold that an em-
ployee must be aware of each step taken in furtherance of a retali-
atory scheme in order to suffer a materially adverse action. Even
pre-Burlington, we have held that evidence of being black-balled
may contribute to a finding of a materially adverse employment
action. Shannon v. BellSouth Telecomms., Inc., 292 F.3d 712, 716
(11th Cir. 2002).

       We may stop our analysis here since the district court did
not proceed beyond the adverse-action inquiry. However, we feel
compelled to point out that, construing the facts in Smith’s favor,
which we must do, we conclude that Smith presented evidence suf-
ficient for a jury to find that Palmer’s reason for instigating the
computer search was pretext for retaliation, i.e., “unworthy of cre-
dence.” Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 256
(1981).
USCA11 Case: 20-13210       Date Filed: 12/10/2021    Page: 15 of 16




20-13210               Opinion of the Court                       15

       About one week after learning of Smith’s discrimination
complaint against him and soon after Parks instructed Palmer to
not take any action against Smith, Palmer instigated a secret foren-
sic investigation of Smith’s work computer. See Munoz v. Selig
Enterprises, Inc., 981 F.3d 1265, 1278 (11th Cir. 2020) (“close tem-
poral proximity” between a protected activity and adverse action is
evidence of pretext). Smith was fired as a result of that forensic
examination. Palmer did not consult with Parks before he insti-
gated the private search. Parks had informed Palmer that Smith’s
use of her earned time off was proper so there is also evidence of
pretext to the extent that a jury could conclude there was no real
basis to order the search because she was not violating any condi-
tions of her employment.

        Importantly, we must consider the evidence that Palmer
knew at the time he made the decision to order the search. It is
immaterial that he later discovered that Smith had used her work-
place computer to conduct work for her secondary job. The dis-
trict court did not consider this evidence in the proper context be-
cause of its conclusion that the search did not constitute an adverse
employment action.

       Other evidence of pretext is Palmer’s failure to follow any of
the initial steps of the progressive discipline process. When asked
about this matter, Palmer stated that he had “no idea” why he
didn’t follow that process. A jury, not the court, must decide
whether the computer examination was motivated by a desire to
USCA11 Case: 20-13210       Date Filed: 12/10/2021    Page: 16 of 16




16                     Opinion of the Court                20-13210

retaliate. Therefore, we reverse the district court as to this issue
and remand for further proceedings.

                      IV.    CONCLUSION

      For the foregoing reasons, we affirm the district court’s or-
der granting summary judgment in Defendants’ favor on Smith’s
privacy claims and we reverse the district court’s order granting
summary judgment in the city’s favor on Smith’s retaliation claim.

    AFFIRMED IN             PART     AND      REVERSED        AND
REMANDED IN PART.